 Case 1:20-cv-05809-MKB-CLP Document 1 Filed 12/01/20 Page 1 of 18 PageID #: 1




  MICHAEL FAILLACE & ASSOCIATES, P.C.
  60 East 42nd Street, Suite 4510
  New York, New York 10165
  Telephone: (212) 317-1200
  Facsimile: (212) 317-1620
  Attorneys for Plaintiff

  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  -------------------------------------------------------X
  FORTUNATO PEREZ, individually and on
  behalf of others similarly situated,

                                     Plaintiff,                         COMPLAINT

                   -against-
                                                             COLLECTIVE ACTION UNDER
  FRANK'S BAY PIZZA, INC (D/B/A                                   29 U.S.C. § 216(b)
  FRANK'S BAY PIZZA), FRANK DOE, and
  AGA DOE,                                                                ECF Case

                                      Defendants.
  -------------------------------------------------------X

         Plaintiff Fortunato Perez (“Plaintiff Perez” or “Mr. Perez”), individually and on behalf of

 others similarly situated, by and through his attorneys, Michael Faillace & Associates, P.C., upon

 his knowledge and belief, and as against Frank's Bay Pizza, Inc (d/b/a Frank's Bay Pizza),

 (“Defendant Corporation”), Frank Doe and Aga Doe, (“Individual Defendants”), (collectively,

 “Defendants”), alleges as follows:

                                           NATURE OF ACTION

       1.       Plaintiff Perez is a former employee of Defendants Frank's Bay Pizza, Inc (d/b/a

Frank's Bay Pizza), Frank Doe, and Aga Doe.

       2.       Defendants own, operate, or control a pizzeria, located at 200 Canal St, Staten Island,

NY 10304 under the name “Frank's Bay Pizza”.
 Case 1:20-cv-05809-MKB-CLP Document 1 Filed 12/01/20 Page 2 of 18 PageID #: 2




       3.      Upon information and belief, individual Defendants Frank Doe and Aga Doe, serve

or served as owners, managers, principals, or agents of Defendant Corporation and, through this

corporate entity, operate or operated the restaurant as a joint or unified enterprise.

       4.      Plaintiff Perez was employed as a cook at the restaurant located at 200 Canal St,

Staten Island, NY 10304.

       5.      At all times relevant to this Complaint, Plaintiff Perez worked for Defendants in

excess of 40 hours per week, without appropriate minimum wage, overtime, and spread of hours

compensation for the hours that he worked.

       6.      Rather, Defendants failed to maintain accurate recordkeeping of the hours worked

and failed to pay Plaintiff Perez appropriately for any hours worked, either at the straight rate of pay

or for any additional overtime premium.

       7.      Further, Defendants failed to pay Plaintiff Perez the required “spread of hours” pay

for any day in which he had to work over 10 hours a day.

       8.      Defendants’ conduct extended beyond Plaintiff Perez to all other similarly situated

employees.

       9.      At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiff Perez and other employees to work in excess of forty (40) hours per week

without providing the minimum wage and overtime compensation required by federal and state law

and regulations.

       10.     Plaintiff Perez now brings this action on behalf of himself, and other similarly

situated individuals, for unpaid minimum and overtime wages pursuant to the Fair Labor Standards

Act of 1938, 29 U.S.C. § 201 et seq. (“FLSA”), and for violations of the N.Y. Labor Law §§ 190 et

seq. and 650 et seq. (the “NYLL”), and the “spread of hours” and overtime wage orders of the New



                                                   -2-
 Case 1:20-cv-05809-MKB-CLP Document 1 Filed 12/01/20 Page 3 of 18 PageID #: 3




York Commissioner of Labor codified at N.Y. COMP. CODES R. & REGS. tit. 12, § 146-1.6 (herein

the “Spread of Hours Wage Order”), including applicable liquidated damages, interest, attorneys’

fees and costs.

        11.       Plaintiff Perez seeks certification of this action as a collective action on behalf of

himself, individually, and all other similarly situated employees and former employees of

Defendants pursuant to 29 U.S.C. § 216(b).

                                     JURISDICTION AND VENUE

        12.       This Court has subject matter jurisdiction under 28 U.S.C. § 1331 (federal question)

and the FLSA, and supplemental jurisdiction over Plaintiff Perez’s state law claims under 28 U.S.C.

§ 1367(a).

        13.       Venue is proper in this district under 28 U.S.C. § 1391(b) and (c) because all, or a

substantial portion of, the events or omissions giving rise to the claims occurred in this district,

Defendants maintain their corporate headquarters and offices within this district, and Defendants

operate a pizzeria located in this district. Further, Plaintiff Perez was employed by Defendants in

this district.

                                                   PARTIES

                                                     Plaintiff

        14.       Plaintiff Fortunato Perez (“Plaintiff Perez” or “Mr. Perez”) is an adult individual

residing in Richmond County, New York.

        15.       Plaintiff Perez was employed by Defendants at Frank's Bay Pizza from

approximately November 2014 until on or about October 26, 2020.




                                                    -3-
 Case 1:20-cv-05809-MKB-CLP Document 1 Filed 12/01/20 Page 4 of 18 PageID #: 4




         16.   Plaintiff Perez consents to being a party plaintiff pursuant to 29 U.S.C. § 216(b), and

brings these claims based upon the allegations herein as a representative party of a prospective class

of similarly situated individuals under 29 U.S.C. § 216(b).

                                              Defendants

         17.   At all relevant times, Defendants owned, operated, or controlled a pizzeria, located

at 200 Canal St, Staten Island, NY 10304 under the name “Frank's Bay Pizza”.

         18.   Upon information and belief, Frank's Bay Pizza, Inc (d/b/a Frank's Bay Pizza) is a

domestic corporation organized and existing under the laws of the State of New York. Upon

information and belief, it maintains its principal place of business at 200 Canal St, Staten Island, NY

10304.

         19.   Defendant Frank Doe is an individual engaging (or who was engaged) in business in

this judicial district during the relevant time period. Defendant Frank Doe is sued individually in his

capacity as owner, officer and/or agent of Defendant Corporation. Defendant Frank Doe possesses

operational control over Defendant Corporation, an ownership interest in Defendant Corporation,

and controls significant functions of Defendant Corporation. He determines the wages and

compensation of the employees of Defendants, including Plaintiff Perez, establishes the schedules

of the employees, maintains employee records, and has the authority to hire and fire employees.

         20.   Defendant Aga Doe is an individual engaging (or who was engaged) in business in

this judicial district during the relevant time period. Defendant Aga Doe is sued individually in his

capacity as owner, officer and/or agent of Defendant Corporation. Defendant Aga Doe possesses

operational control over Defendant Corporation, an ownership interest in Defendant Corporation,

and controls significant functions of Defendant Corporation. He determines the wages and




                                                  -4-
 Case 1:20-cv-05809-MKB-CLP Document 1 Filed 12/01/20 Page 5 of 18 PageID #: 5




compensation of the employees of Defendants, including Plaintiff Perez, establishes the schedules

of the employees, maintains employee records, and has the authority to hire and fire employees.

                                     FACTUAL ALLEGATIONS

                                  Defendants Constitute Joint Employers

       21.     Defendants operate a pizzeria located in the Stapleton Heights section of Staten Island

in New York City.

       22.     Individual Defendants, Frank Doe and Aga Doe, possess operational control over

Defendant Corporation, possess ownership interests in Defendant Corporation, and control

significant functions of Defendant Corporation.

       23.     Defendants are associated and joint employers, act in the interest of each other with

respect to employees, pay employees by the same method, and share control over the employees.

       24.     Each Defendant possessed substantial control over Plaintiff Perez’s (and other

similarly situated employees’) working conditions, and over the policies and practices with respect

to the employment and compensation of Plaintiff Perez, and all similarly situated individuals,

referred to herein.

       25.     Defendants jointly employed Plaintiff Perez (and all similarly situated employees)

and are Plaintiff Perez’s (and all similarly situated employees’) employers within the meaning of 29

U.S.C. 201 et seq. and the NYLL.

       26.     In the alternative, Defendants constitute a single employer of Plaintiff Perez and/or

similarly situated individuals.

       27.     Upon information and belief, Individual Defendants Frank Doe and Aga Doe operate

Defendant Corporation as either an alter ego of themselves and/or fail to operate Defendant

Corporation as an entity legally separate and apart from themselves, by among other things:



                                                  -5-
 Case 1:20-cv-05809-MKB-CLP Document 1 Filed 12/01/20 Page 6 of 18 PageID #: 6




             a) failing to adhere to the corporate formalities necessary to operate Defendant

                 Corporation as a Corporation,

             b) defectively forming or maintaining the corporate entity of Defendant Corporation,

                 by, amongst other things, failing to hold annual meetings or maintaining

                 appropriate corporate records,

             c) transferring assets and debts freely as between all Defendants,

             d) operating Defendant Corporation for their own benefit as the sole or majority

                 shareholders,

             e) operating Defendant Corporation for their own benefit and maintaining control over

                 this corporation as a closed Corporation,

             f) intermingling assets and debts of their own with Defendant Corporation,

             g) diminishing and/or transferring assets of Defendant Corporation to avoid full

                 liability as necessary to protect their own interests, and

             h) Other actions evincing a failure to adhere to the corporate form.

       28.     At all relevant times, Defendants were Plaintiff Perez’s employers within the

meaning of the FLSA and New York Labor Law. Defendants had the power to hire and fire Plaintiff

Perez, controlled the terms and conditions of employment, and determined the rate and method of

any compensation in exchange for Plaintiff Perez’s services.

       29.     In each year from 2014 to 2020, Defendants, both separately and jointly, had a gross

annual volume of sales of not less than $500,000 (exclusive of excise taxes at the retail level that are

separately stated).




                                                   -6-
 Case 1:20-cv-05809-MKB-CLP Document 1 Filed 12/01/20 Page 7 of 18 PageID #: 7




       30.       In addition, upon information and belief, Defendants and/or their enterprise were

directly engaged in interstate commerce. As an example, numerous items that were used in the

restaurant on a daily basis are goods produced outside of the State of New York.

                                           Individual Plaintiff

       31.       Plaintiff Perez is a former employee of Defendants who was employed as a cook.

       32.       Plaintiff Perez seeks to represent a class of similarly situated individuals under 29

U.S.C. 216(b).

                                        Plaintiff Fortunato Perez

       33.       Plaintiff Perez was employed by Defendants from approximately November 2014

until on or about October 26, 2020.

       34.       Defendants employed Plaintiff Perez as a cook.

       35.       Plaintiff Perez regularly handled goods in interstate commerce, such as food and

other supplies produced outside the State of New York.

       36.       Plaintiff Perez’s work duties required neither discretion nor independent judgment.

       37.       Throughout his employment with Defendants, Plaintiff Perez regularly worked in

excess of 40 hours per week.

       38.       From approximately December 2014 until on or about September 2018, Plaintiff

Perez worked from approximately 9:30 a.m. until on or about 11:00 p.m., 4 days a week and from

approximately 9:30 a.m. until on or about 12:00 a.m., 2 days a week (typically 83 hours per week).

       39.       From approximately September 2018 until on or about October 26, 2020, Plaintiff

Perez worked from approximately 10:00 a.m. until on or about 11:00 p.m., Tuesdays through

Thursdays, from approximately 10:00 a.m. until on or about 12:00 a.m., on Fridays, and from

approximately 10:00 a.m. until on or about 10:00 a.m., on Saturdays (typically 65 hours per week).



                                                   -7-
 Case 1:20-cv-05809-MKB-CLP Document 1 Filed 12/01/20 Page 8 of 18 PageID #: 8




       40.     Throughout his employment, Defendants paid Plaintiff Perez his wages in cash.

       41.     From approximately December 2014 until on or about January 2018, Defendants paid

Plaintiff Perez a fixed salary of $700 per week.

       42.     From approximately January 2018 until on or about October 26, 2020, Defendants

paid Plaintiff Perez a fixed salary of $950 per week.

       43.     Plaintiff Perez’s pay did not vary even when he was required to stay later or work a

longer day than his usual schedule.

       44.     For example, from approximately December 2014 until on or about September 2018,

Defendants required Plaintiff Perez to start working an 30 minutes before his scheduled start time

every day, and did not pay him for the additional time he worked.

       45.     Defendants never granted Plaintiff Perez any breaks or meal periods of any kind.

       46.     Plaintiff Perez was not required to keep track of his time, nor to his knowledge, did

the Defendants utilize any time tracking device such as punch cards, that accurately reflected his

actual hours worked.

       47.     No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Perez regarding overtime and wages under the FLSA and NYLL.

       48.     Defendants did not provide Plaintiff Perez an accurate statement of wages, as

required by NYLL 195(3).

      49.      Defendants did not give any notice to Plaintiff Perez, in English and in Spanish

(Plaintiff Perez’s primary language), of his rate of pay, employer’s regular pay day, and such other

information as required by NYLL §195(1).

                                 Defendants’ General Employment Practices




                                                   -8-
 Case 1:20-cv-05809-MKB-CLP Document 1 Filed 12/01/20 Page 9 of 18 PageID #: 9




      50.      At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiff Perez (and all similarly situated employees) to work in excess of 40 hours a

week without paying him appropriate minimum wage, spread of hours pay, and overtime

compensation as required by federal and state laws.

      51.      Plaintiff Perez was a victim of Defendants’ common policy and practices which

violate his rights under the FLSA and New York Labor Law by, inter alia, not paying him the wages

he was owed for the hours he worked.

      52.      Defendants’ pay practices resulted in Plaintiff Perez not receiving payment for all his

hours worked, and resulted in Plaintiff Perez’s effective rate of pay falling below the required

minimum wage rate.

      53.      Defendants habitually required Plaintiff Perez to work additional hours beyond his

regular shifts but did not provide him with any additional compensation.

      54.      Defendants    willfully   disregarded   and   purposefully    evaded    recordkeeping

requirements of the FLSA and NYLL by failing to maintain accurate and complete timesheets and

payroll records.

      55.      Defendants paid Plaintiff Perez his wages in cash.

      56.      Defendants failed to post at the workplace, or otherwise provide to employees, the

required postings or notices to employees regarding the applicable wage and hour requirements of

the FLSA and NYLL.

      57.      Upon information and belief, these practices by Defendants were done willfully to

disguise the actual number of hours Plaintiff Perez (and similarly situated individuals) worked, and

to avoid paying Plaintiff Perez properly for his full hours worked.




                                                 -9-
Case 1:20-cv-05809-MKB-CLP Document 1 Filed 12/01/20 Page 10 of 18 PageID #: 10




      58.      Defendants engaged in their unlawful conduct pursuant to a corporate policy of

minimizing labor costs and denying employees compensation by knowingly violating the FLSA and

NYLL.

      59.      Defendants’ unlawful conduct was intentional, willful, in bad faith, and caused

significant damages to Plaintiff Perez and other similarly situated former workers.

      60.      Defendants failed to provide Plaintiff Perez and other employees with accurate wage

statements at the time of their payment of wages, containing: the dates of work covered by that

payment of wages; name of employee; name of employer; address and phone number of employer;

rate or rates of pay and basis thereof, whether paid by the hour, shift, day, week, salary, piece,

commission, or other; gross wages; deductions; allowances, if any, claimed as part of the minimum

wage; net wages; the regular hourly rate or rates of pay; the overtime rate or rates of pay; the number

of regular hours worked; and the number of overtime hours worked, as required by NYLL §195(3).

      61.      Defendants failed to provide Plaintiff Perez and other employees, at the time of hiring

and on or before February 1 of each subsequent year, a statement in English and the employees’

primary language, containing: the rate or rates of pay and basis thereof, whether paid by the hour,

shift, day, week, salary, piece, commission, or other; allowances, if any, claimed as part of the

minimum wage, including tip, meal, or lodging allowances; the regular pay day designated by the

employer; the name of the employer; any “doing business as” names used by the employer; the

physical address of the employer's main office or principal place of business, and a mailing address

if different; and the telephone number of the employer, as required by New York Labor Law §195(1).

                             FLSA COLLECTIVE ACTION CLAIMS

      62.       Plaintiff Perez brings his FLSA minimum wage, overtime compensation, and

liquidated damages claims as a collective action pursuant to FLSA Section 16(b), 29 U.S.C. § 216(b),



                                                  - 10 -
Case 1:20-cv-05809-MKB-CLP Document 1 Filed 12/01/20 Page 11 of 18 PageID #: 11




on behalf of all similarly situated persons (the “FLSA Class members”), i.e., persons who are or

were employed by Defendants or any of them, on or after the date that is three years before the filing

of the complaint in this case (the “FLSA Class Period”).

      63.      At all relevant times, Plaintiff Perez and other members of the FLSA Class were

similarly situated in that they had substantially similar job requirements and pay provisions, and

have been subject to Defendants’ common practices, policies, programs, procedures, protocols and

plans including willfully failing and refusing to pay them the required minimum wage, overtime pay

at a one and one-half their regular rates for work in excess of forty (40) hours per workweek under

the FLSA, and willfully failing to keep records under the FLSA.

      64.      The claims of Plaintiff Perez stated herein are similar to those of the other employees.

                                   FIRST CAUSE OF ACTION

            VIOLATION OF THE MINIMUM WAGE PROVISIONS OF THE FLSA

      65.      Plaintiff Perez repeats and realleges all paragraphs above as though fully set forth

herein.

      66.      At all times relevant to this action, Defendants were Plaintiff Perez’s employers

within the meaning of the Fair Labor Standards Act, 29 U.S.C. § 203(d). Defendants had the power

to hire and fire Plaintiff Perez (and the FLSA Class Members), controlled the terms and conditions

of their employment, and determined the rate and method of any compensation in exchange for their

employment.

      67.      At all times relevant to this action, Defendants were engaged in commerce or in an

industry or activity affecting commerce.

      68.      Defendants constitute an enterprise within the meaning of the Fair Labor Standards

Act, 29 U.S.C. § 203 (r-s).



                                                 - 11 -
Case 1:20-cv-05809-MKB-CLP Document 1 Filed 12/01/20 Page 12 of 18 PageID #: 12




          69.   Defendants failed to pay Plaintiff Perez (and the FLSA Class members) at the

applicable minimum hourly rate, in violation of 29 U.S.C. § 206(a).

      70.       Defendants’ failure to pay Plaintiff Perez (and the FLSA Class members) at the

applicable minimum hourly rate was willful within the meaning of 29 U.S.C. § 255(a).

      71.       Plaintiff Perez (and the FLSA Class members) were damaged in an amount to be

determined at trial.

                                  SECOND CAUSE OF ACTION

                VIOLATION OF THE OVERTIME PROVISIONS OF THE FLSA

      72.       Plaintiff Perez repeats and realleges all paragraphs above as though fully set forth

herein.

      73.       Defendants, in violation of 29 U.S.C. § 207(a)(1), failed to pay Plaintiff Perez (and

the FLSA Class members) overtime compensation at a rate of one and one-half times the regular

rate of pay for each hour worked in excess of forty hours in a work week.

      74.       Defendants’ failure to pay Plaintiff Perez (and the FLSA Class members), overtime

compensation was willful within the meaning of 29 U.S.C. § 255(a).

      75.       Plaintiff Perez (and the FLSA Class members) were damaged in an amount to be

determined at trial.

                                   THIRD CAUSE OF ACTION

                  VIOLATION OF THE NEW YORK MINIMUM WAGE ACT

      76.       Plaintiff Perez repeats and realleges all paragraphs above as though fully set forth

herein.

      77.       At all times relevant to this action, Defendants were Plaintiff Perez’s employers

within the meaning of the N.Y. Lab. Law §§ 2 and 651. Defendants had the power to hire and fire



                                                 - 12 -
Case 1:20-cv-05809-MKB-CLP Document 1 Filed 12/01/20 Page 13 of 18 PageID #: 13




Plaintiff Perez, controlled the terms and conditions of his employment, and determined the rates and

methods of any compensation in exchange for his employment.

      78.      Defendants, in violation of NYLL § 652(1) and the supporting regulations of the New

York State Department of Labor, paid Plaintiff Perez less than the minimum wage.

      79.      Defendants’ failure to pay Plaintiff Perez the minimum wage was willful within the

meaning of N.Y. Lab. Law § 663.

      80.      Plaintiff Perez was damaged in an amount to be determined at trial.

                                 FOURTH CAUSE OF ACTION

                       VIOLATION OF THE OVERTIME PROVISIONS

                          OF THE NEW YORK STATE LABOR LAW

      81.      Plaintiff Perez repeats and realleges all paragraphs above as though fully set forth

herein.

      82.      Defendants, in violation of N.Y. Lab. Law § 190 et seq., and supporting regulations

of the New York State Department of Labor, failed to pay Plaintiff Perez overtime compensation at

rates of one and one-half times the regular rate of pay for each hour worked in excess of forty hours

in a work week.

      83.      Defendants’ failure to pay Plaintiff Perez overtime compensation was willful within

the meaning of N.Y. Lab. Law § 663.

      84.      Plaintiff Perez was damaged in an amount to be determined at trial.

                                   FIFTH CAUSE OF ACTION

                  VIOLATION OF THE SPREAD OF HOURS WAGE ORDER

                     OF THE NEW YORK COMMISSIONER OF LABOR




                                                 - 13 -
Case 1:20-cv-05809-MKB-CLP Document 1 Filed 12/01/20 Page 14 of 18 PageID #: 14




      85.       Plaintiff Perez repeats and realleges all paragraphs above as though fully set forth

herein.

      86.      Defendants failed to pay Plaintiff Perez one additional hour’s pay at the basic

minimum wage rate before allowances for each day Plaintiff Perez’s spread of hours exceeded ten

hours in violation of NYLL §§ 650 et seq. and 12 N.Y.C.R.R. §§ 146-1.6.

      87.      Defendants’ failure to pay Plaintiff Perez an additional hour’s pay for each day

Plaintiff Perez’s spread of hours exceeded ten hours was willful within the meaning of NYLL § 663.

      88.      Plaintiff Perez was damaged in an amount to be determined at trial.

                                   SIXTH CAUSE OF ACTION

                   VIOLATION OF THE NOTICE AND RECORDKEEPING

                       REQUIREMENTS OF THE NEW YORK LABOR LAW

      89.       Plaintiff Perez repeats and realleges all paragraphs above as though fully set forth

herein.

      90.      Defendants failed to provide Plaintiff Perez with a written notice, in English and in

Spanish (Plaintiff Perez’s primary language), containing: the rate or rates of pay and basis thereof,

whether paid by the hour, shift, day, week, salary, piece, commission, or other; allowances, if any,

claimed as part of the minimum wage, including tip, meal, or lodging allowances; the regular pay

day designated by the employer; the name of the employer; any “doing business as" names used by

the employer; the physical address of the employer's main office or principal place of business, and

a mailing address if different; and the telephone number of the employer, as required by NYLL

§195(1).

      91.      Defendants are liable to Plaintiff Perez in the amount of $5,000, together with costs

and attorneys’ fees.



                                                 - 14 -
Case 1:20-cv-05809-MKB-CLP Document 1 Filed 12/01/20 Page 15 of 18 PageID #: 15




                                   SEVENTH CAUSE OF ACTION

                    VIOLATION OF THE WAGE STATEMENT PROVISIONS

                                 OF THE NEW YORK LABOR LAW

      92.         Plaintiff Perez repeats and realleges all paragraphs above as though fully set forth

herein.

      93.         With each payment of wages, Defendants failed to provide Plaintiff Perez with an

accurate statement listing each of the following: the dates of work covered by that payment of wages;

name of employee; name of employer; address and phone number of employer; rate or rates of pay

and basis thereof, whether paid by the hour, shift, day, week, salary, piece, commission, or other;

gross wages; deductions; allowances, if any, claimed as part of the minimum wage; net wages; the

regular hourly rate or rates of pay; the overtime rate or rates of pay; the number of regular hours

worked; and the number of overtime hours worked, as required by NYLL 195(3).

      94.         Defendants are liable to Plaintiff Perez in the amount of $5,000, together with costs

and attorneys’ fees.




                                        PRAYER FOR RELIEF

            WHEREFORE, Plaintiff Perez respectfully requests that this Court enter judgment against

 Defendants by:

            (a)    Designating this action as a collective action and authorizing prompt issuance of

 notice pursuant to 29 U.S.C. § 216(b) to all putative class members apprising them of the pendency

 of this action, and permitting them to promptly file consents to be Plaintiffs in the FLSA claims in

 this action;



                                                   - 15 -
Case 1:20-cv-05809-MKB-CLP Document 1 Filed 12/01/20 Page 16 of 18 PageID #: 16




        (b)     Declaring that Defendants violated the minimum wage provisions of, and

 associated rules and regulations under, the FLSA as to Plaintiff Perez and the FLSA Class

 members;

        (c)     Declaring that Defendants violated the overtime wage provisions of, and associated

 rules and regulations under, the FLSA as to Plaintiff Perez and the FLSA Class members;

        (d)     Declaring that Defendants violated the recordkeeping requirements of, and

 associated rules and regulations under, the FLSA with respect to Plaintiff Perez’s and the FLSA

 Class members’ compensation, hours, wages, and any deductions or credits taken against wages;

        (e)     Declaring that Defendants’ violations of the provisions of the FLSA were willful

 as to Plaintiff Perez and the FLSA Class members;

        (f)     Awarding Plaintiff Perez and the FLSA Class members damages for the amount of

 unpaid minimum wage, overtime compensation, and damages for any improper deductions or

 credits taken against wages under the FLSA as applicable;

        (g)     Awarding Plaintiff Perez and the FLSA Class members liquidated damages in an

 amount equal to 100% of his damages for the amount of unpaid minimum wage and overtime

 compensation, and damages for any improper deductions or credits taken against wages under the

 FLSA as applicable pursuant to 29 U.S.C. § 216(b);

        (h)     Declaring that Defendants violated the minimum wage provisions of, and rules and

 orders promulgated under, the NYLL as to Plaintiff Perez;

        (i)     Declaring that Defendants violated the overtime wage provisions of, and rules and

 orders promulgated under, the NYLL as to Plaintiff Perez;

        (j)     Declaring that Defendants violated the spread-of-hours requirements of the NYLL

 and supporting regulations as to Plaintiff Perez;



                                                - 16 -
Case 1:20-cv-05809-MKB-CLP Document 1 Filed 12/01/20 Page 17 of 18 PageID #: 17




        (k)     Declaring that Defendants violated the notice and recordkeeping requirements of

 the NYLL with respect to Plaintiff Perez’s compensation, hours, wages and any deductions or

 credits taken against wages;

        (l)     Declaring that Defendants’ violations of the provisions of the NYLL and spread of

 hours wage order were willful as to Plaintiff Perez;

        (m)     Awarding Plaintiff Perez damages for the amount of unpaid minimum wage and

 overtime compensation, and for any improper deductions or credits taken against wages, as well

 as awarding spread of hours pay under the NYLL as applicable

        (n)     Awarding Plaintiff Perez damages for Defendants’ violation of the NYLL notice

 and recordkeeping provisions, pursuant to NYLL §§198(1-b), 198(1-d);

        (o)     Awarding Plaintiff Perez liquidated damages in an amount equal to one hundred

 percent (100%) of the total amount of minimum wage, overtime compensation, and spread of hours

 pay shown to be owed pursuant to NYLL § 663 as applicable; and liquidated damages pursuant to

 NYLL § 198(3);

        (p)     Awarding Plaintiff Perez and the FLSA Class members pre-judgment and post-

 judgment interest as applicable;

        (q)      Awarding Plaintiff Perez and the FLSA Class members the expenses incurred in

 this action, including costs and attorneys’ fees;

        (r)     Providing that if any amounts remain unpaid upon the expiration of ninety days

 following issuance of judgment, or ninety days after expiration of the time to appeal and no appeal

 is then pending, whichever is later, the total amount of judgment shall automatically increase by

 fifteen percent, as required by NYLL § 198(4); and

        (s)     All such other and further relief as the Court deems just and proper.



                                                 - 17 -
Case 1:20-cv-05809-MKB-CLP Document 1 Filed 12/01/20 Page 18 of 18 PageID #: 18




                                        JURY DEMAND

        Plaintiff Perez demands a trial by jury on all issues triable by a jury.

 Dated: New York, New York

       December 1, 2020

                                                        MICHAEL FAILLACE & ASSOCIATES, P.C.

                                              By:              /s/ Michael Faillace
                                                        Michael Faillace [MF-8436]
                                                        60 East 42nd Street, Suite 4510
                                                        New York, New York 10165
                                                        Telephone: (212) 317-1200
                                                        Facsimile: (212) 317-1620
                                                        Attorneys for Plaintiff




                                               - 18 -
